UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1912


EDWARD R. KOHOUT,

                Appellant,

          v.

UNITED STATES TRUSTEE,

                Trustee - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00183-IMK)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward R. Kohout, Appellant Pro Se.  Ramona D. Elliott, Deputy
Director/General Counsel, P. Matthew Sutko, Associate General
Counsel, Sumi K. Sakata, Trial Attorney, Executive Office for
United States Trustees, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward R. Kohout appeals the district court’s order affirming

the   bankruptcy   court’s   order:       (1)   sustaining   the   Trustee’s

objection to Kohout’s application for employment as counsel in the

underlying bankruptcy proceeding, and (2) requiring Kohout to

disgorge $24,000 in fees he received for legal services.            We have

reviewed the parties’ briefs and the record included on appeal and

have found no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           United States Trustee v.

Kohout, No. 1:13-cv-00183-IMK (N.D.W. Va. Aug. 4, 2014).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid in the decisional process.




                                                                    AFFIRMED




                                      2